69 F.3d 548
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Clarence J. NUSS, Plaintiff-Appellant,v.OFFICE OF PERSONNEL MANAGEMENT, Defendant-Appellee.
No. 95-1020.
United States Court of Appeals, Tenth Circuit.
July 6, 1995.

D.Colo.
AFFIRMED.
ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2


1
Mr. Nuss, appearing pro se and in forma pauperis, appeals from the district court's denial of relief upon his pleadings filed December 9th and 12th, 1994.  Mr. Nuss sought to reopen this action and obtain a default judgment, although a judgment of dismissal entered November 21, 1990 had been affirmed on appeal, see Nuss v. United States Office of Personnel Management, No. 90-1366, unpub. order & judgment (10th Cir. filed Sept. 5, 1991).  The district court correctly recognized that the request for relief was untimely under Fed.R.Civ.P. 59(e), see Pratt v. Petroleum Production Management, Inc. Employee Savings Plan & Trust, 920 F.2d 651, 656 (10th Cir.1990) (district court lacks jurisdiction to grant Rule 59(e) motion filed more than ten days after entry of judgment), and did not abuse its discretion in declining to reopen under Fed.R.Civ.P. 60(b).  Hinds v. General Motors Corp., 988 F.2d 1039, 1046 (10th Cir.1993) (abuse of discretion standard).


2
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument